Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Please review updated rejection below in regards to applicant’s arguments relating to the limitations of “initialize parameters of the camera” and “divide the video data into a plurality of frames”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouchard et al (US 2021/0213351 A1).
Bouchard discloses a scoring system for a billiards game, comprising a camera, a computer, an input device, and an output device [0053] wherein: 
the camera is configured to record images of a playing surface of a billiards table and a plurality of billiards balls on the playing surface [0013];
the computer is configured to analyze video data to obtain locations of the billiards balls based on a predetermined model, confirm a status of a scene of the billiards game based on the locations of the billiards balls, record scores and/or obtain data of the current player based on the status of the scene and rules of playing the billiards game [0013], [0021], and initialize parameters of the camera, the playing surface, and the billiards balls (i.e. the parameters of the camera is initialized by calibration of the captured image by the camera to provide a referencing system for the plane defined playing surface area),  [0070]-[0071];
the input device is configured to provide data and control signals from a user, and update the status of the scene based on the provided data and the control signals [0019]; 
the output device is configured to convert information of the scores and the current player into human-readable form [0021]; 
wherein the provided data includes the player who commits a foul shot and information of a free ball [0054]-[0055]; 
wherein the status of the scene includes locations of the billiards balls, status of the billiards balls, status of movement of the scene, and information of ball striking [0054]-[0055]; 
wherein the status of the billiards balls includes moving, disappearance, and in pocket [0054]-[0055]; 
wherein the status of movement of the scene includes moving, ready, and waiting [0054]-[0055], [0094]; 
wherein the computer is further configured to, if the status of movement of the scene is waiting, update the status of movement of the scene to moving after detecting that a white cue ball is struck [0054]-[0055], [0094]; 
wherein the computer is further configured to, if the status of movement of the scene is moving, change the location of the detected billiards ball to a value less than a predetermined threshold, the detected billiards ball is required to be ready, and the status of movement of the scene is updated to ready [0054]-[0055], [0094]; 
wherein the computer is further configured to, if the status of movement of the scene is moving, change the location of the detected billiards ball to a value less than the predetermined threshold, the detected billiards ball is not required to be ready, and the status of movement of the scene is updated to waiting [0054]-[0055], [0094];
wherein the computer is further configured to confirm whether the white cue ball strikes the billiards ball in the shot or does not strike the billiards ball in the shot; divide the video data into a plurality of frames (i.e. Video tracking provides for associating target objects in consecutive video frames…the controller C performs the computer implementable step of using multiple image frames received form the image capturing system for the same ball at different point of view shots in order for the controller to recognize a specific ball), [0094], [0097], [0099]; estimate the location of the white cue ball based on both the previous location and the current location of the white cue ball; define the billiards ball struck by the white cue ball as an object ball; determine whether there is an overlapped area between the object ball and an estimated moving direction of the white cue ball which is defined as a current location of the white cue ball at the current frame to the estimated location of the white cue ball at a next frame; If there is an overlapped area between the object ball and the estimated moving direction of the white cue ball, define the object ball as a first ball that is struck by the white cue ball in the shot; and if there is an overlapped area between a plurality of the object balls and the estimated moving direction of the white cue ball, the object ball that is nearest to the white cue ball at the current frame is defined as a first ball that is struck by the white cue ball in the shot [0054]-[0055], [0094]; and 
wherein a distance between the nearest object ball and the white cue ball at the current frame is defined as a predetermined distance [0054]-[0055], [0094].

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715